Name: Decision of the Board of Governors of the European Investment Bank of 16 April 2019 on the replacement of the capital of the United Kingdom in the European Investment Bank by capital subscribed by the remaining Member States [2019/655]
 Type: Decision
 Subject Matter: European construction;  Europe;  EU institutions and European civil service;  business organisation
 Date Published: 2019-04-25

 25.4.2019 EN Official Journal of the European Union L 110/39 DECISION OF THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK of 16 April 2019 on the replacement of the capital of the United Kingdom in the European Investment Bank by capital subscribed by the remaining Member States [2019/655] THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, HAVING REGARD to Articles 4(3) and 5(2) of the Statute, WHEREAS the United Kingdom is expected to withdraw from the European Union as of 30 March 2019 in accordance with the provisions of Article 50 of the Treaty on European Union, WHEREAS in accordance with Article 308 of the Treaty on the Functioning of the European Union, the members of the European Investment Bank are the Member States, WHEREAS the withdrawal of the United Kingdom from the European Union will bring an end to the membership of the United Kingdom in the European Investment Bank and to its subscribed capital in the Bank, WHEREAS the withdrawal of the United Kingdom from the European Union should not affect the financing activity and the business model of the European Investment Bank, WHEREAS the maintenance of the capital of the Bank requires an increase of the capital subscribed by the remaining Member States, WHEREAS the paid-in portion of this increase of the capital subscribed by the remaining Member States should amount to EUR 3 495 903 950, to be funded entirely from the Additional Reserves of the Bank, in order to preserve the paid-in portion of the total subscribed capital at its current level, WHEREAS the maintenance of the capital of the Bank should go in parallel with a further strengthening of the governance of the Bank, WHEREAS the function of the Board of Directors should be strengthened, allowing the nomination of additional alternates, and better use should be made of alternate Board members and non-voting experts to enhance their support to the decision-making process of the Board of Directors, in particular regarding the analysis of financing proposals, WHEREAS the use of qualified majority voting in the Board of Directors and the Board of Governors should be extended to crucial areas, namely the decision on the Bank's Operational Plan, the appointment of members of the Management Committee and the approval of the Rules of Procedure, WHEREAS the Bank should take further initiatives to reflect, in line with best banking practice, the principles of three lines of defence, at all relevant levels of the institution, including in the Management Committee, WHEREAS in line with Member States' expectations, lending volumes should be kept sustainable and a framework for determining sustainable lending levels should be further developed, WHEREAS the function of the Audit Committee shall be strengthened by making sure that the Committee has amongst its members knowledge on supervisory issues, the selection process for members of the Audit Committee should also be explored to ensure, inter alia, that the Audit Committee always includes members drawn from a banking supervisory authority from both inside and outside the euro area, WHEREAS the Council is requested to adopt, in parallel, the necessary amendments to the Statute of the Bank in accordance with Article 308 of the Treaty on the Functioning of the European Union, WHEREAS certain Member States expressed interest to subscribe additional capital in the Bank, and the Board of Governors calls upon the Board of Directors to put forward a proposal in this matter at the latest for the Annual Meeting in 2019, THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK HAS THEREFORE DECIDED UNANIMOUSLY AS FOLLOWS: 1. With effect from the withdrawal of the United Kingdom from the European Union, the capital subscribed by the remaining Member States shall be increased by EUR 39 195 022 000, in proportion to each Member State's share in the total subscribed capital of EUR 204 089 132 500. The subscribed capital of the Bank shall therefore be restored to EUR 243 284 154 500, subscribed by the Member States as follows: Germany 46 722 369 149 France 46 722 369 149 Italy 46 722 369 149 Spain 28 033 421 847 Belgium 12 951 115 777 Netherlands 12 951 115 777 Sweden 8 591 781 713 Denmark 6 557 521 657 Austria 6 428 994 386 Poland 5 980 679 827 Finland 3 693 702 498 Greece 3 512 961 713 Portugal 2 263 904 037 Czechia 2 206 922 328 Hungary 2 087 849 195 Ireland 1 639 379 073 Romania 1 513 926 692 Croatia 1 062 312 542 Slovakia 751 236 149 Slovenia 697 455 090 Bulgaria 510 041 217 Lithuania 437 633 208 Luxembourg 327 878 318 Cyprus 321 508 011 Latvia 267 076 094 Estonia 206 248 240 Malta 122 381 664 2. With effect from the withdrawal of the United Kingdom from the European Union, Additional Reserves of the Bank to the amount of EUR 3 495 903 950 shall be drawn from free reserves, and be transformed into paid-in capital by way of transfer from the Bank's Additional Reserves to its capital. The amount shall be allocated to the paid-in capital of the Member States in proportion to each Member State's share in the total amount of EUR 243 284 154 500. 3. Consequently, from the withdrawal of the United Kingdom from the European Union, the first subparagraph of Article 4(1) of the Statute of the Bank shall be amended, and read as follows: The capital of the Bank shall be EUR 243 284 154 500, subscribed by the Member States as follows: Germany 46 722 369 149 France 46 722 369 149 Italy 46 722 369 149 Spain 28 033 421 847 Belgium 12 951 115 777 Netherlands 12 951 115 777 Sweden 8 591 781 713 Denmark 6 557 521 657 Austria 6 428 994 386 Poland 5 980 679 827 Finland 3 693 702 498 Greece 3 512 961 713 Portugal 2 263 904 037 Czechia 2 206 922 328 Hungary 2 087 849 195 Ireland 1 639 379 073 Romania 1 513 926 692 Croatia 1 062 312 542 Slovakia 751 236 149 Slovenia 697 455 090 Bulgaria 510 041 217 Lithuania 437 633 208 Luxembourg 327 878 318 Cyprus 321 508 011 Latvia 267 076 094 Estonia 206 248 240 Malta 122 381 664 4. This decision shall take effect as of the withdrawal of the United Kingdom from the European Union. It shall be published in the Official Journal of the European Union. For the Board of Governors The Chairman E.O. TEODOROVICI The Secretary M. SANTONI